Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments filed 5/24/21 have been fully considered but they are not persuasive.
Applicants amendments have overcome the previous rejection under 35 USC § 112 and the claim objection. The examiner notes that previously claims 15-18 now correspond to renumbered claims 14-17. The examiner notes that the restriction requirement follows the claims and thus each group will map to renumbered claims accordingly. 
The examiner has caught a typographical error in the last office action and failed to specifically include the document number of the Federov reference. The examiner notes this reference was cited on the PTO-892 with the correct document number and that the applicant’s in their remarks responded to the correct reference. Accordingly the examiner does not believe any confusion was caused by this error and has corrected it accordingly. 
Applicant argues that Federov fails to teach the new claim limitations since Federov teaches the use of a vortex for focusing the ions. The examiner respectfully disagrees. While Federov does teach the use of the vortex flow for confining and focusing ions Federov also teaches the appropriate electrodes. As shown in figures 5-8, electrodes (labelled as 222,322,422,344, ect.) are disclosed as repelling the ions from the wall and guiding the ions through the structure. [0094], “the confining/focusing vortex flow transmission structure 332 can include an electrode disposed adjacent the surface of the ion confinement/vortex preservation structure to electrodynamically guide ions into and within the ion confinement/vortex preservation structure.” [0066], “Embodiments of the present disclosure can include at least one electrode disposed adjacent the cylindrical confining structure with an electric potential (AC or DC or combination of both DC and AC) applied to the electrode to electrostatically repel the charged substances from the surface of the cylindrical confined structure, which can increase ion transmission through the cylindrical confined structure. In another embodiment, the electrode can be disposed within the cylindrical confining structure or disposed on the outside of the cylindrical confined structure.” Accordingly this describes a potential that would be well recognized as a focusing potential by those of ordinary skill in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation of a list of materials that may be used including members of the PAEK family, and the claim also recites specific members of the PAEK family which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fedorov US 20090050801 A1 (Corresponds to previously numbered claims 1,15-18).


Regarding Claim(s) 1, Fedorov teaches: An atmospheric pressure ion guide comprising: 
a larger opening; a smaller opening smaller in diameter than the larger opening; (Fedorov [0068] “so that the diameter 114 of the first end 104 is greater than the diameter 116 of the second end 108.”)
and a multi-ring electrode structure connecting the larger opening to the smaller opening and having a series of ring electrodes decreasing in diameter going from the larger opening to the smaller (Fedorov fig. 5a, 222; [0081] when read in the context of the remainder of the specification makes clear that the electrodes are ring shaped in at least one embodiment.)
	wherein a direct current (dc) voltage is applied to the multi-ring electrode structure to create a focusing potential to which ions injected into the larger opening are subjected, the focusing potential causing ions injected into the guide at a first density at or near the larger opening to travel along the length of the multi-electrode ion structure and exit through the smaller opening with a second density larger than the first density. (Fedorov [0069],[0081],[0090],[0094], etc. – Electrodes are disclosed as using DC voltage and as repelling ions from the surface of the cone and guiding them to the center and thus are a focusing potential. If all the ions exit the smaller end then by definition their density must be increased since density is defined as amount/volume. Further reviewing applicant’s specification has shown that no specific structure is identified for causing the increase in density of ions. Pursuant to this the examiner interprets this limitation to mean that any electrode that focuses the ions is thus also capable of increasing the density.)

Regarding Claim(s) 14, Fedorov teaches: further comprising a housing having the first larger opening and the second smaller opening and containing the multi-ring electrode structure. (Fedorov [0068] “so that the diameter 114 of the first end 104 is greater than the diameter 116 of the second end 108.”)

Regarding Claim(s) 15, Fedorov teaches: wherein the housing comprises a thermosetting polymer material selected from the group consisting of polyethylene, polymethylmethacrylate, polyurethane, polysulfone, polyetherimide, polyimide, ultra-high molecular weight polyethylene (UHMWPE), cross-linked UHMWPE and members of the polyaryletherketone (PAEK) family including polyetheretherketone (PEEK), carbon-reinforced PEEK, and polyetherketoneketone (PEKK). (Fedorov [0070])

Regarding Claim(s) 16, Fedorov teaches: A method of focusing a plurality of ions from an ion source, the method comprising injecting the ions at the first density at or near the larger opening of an atmospheric pressure ion guide of claim 1, 
wherein the focusing potential causes the ions travel along the length of the multi-electrode ion structure to exit through the smaller opening with the second density that is larger than the first density. (Fedorov [0069],[0081],[0090],[0094], etc. – Electrodes are disclosed as using DC voltage and as repelling ions from the surface of the cone and guiding them to the center and thus are a focusing potential. If all the ions exit the smaller end then by definition their density must be increased since density is defined as amount/volume. Further reviewing applicant’s specification has shown that no specific structure is identified for causing the increase in density of ions. Pursuant to this the examiner interprets this limitation to mean that any electrode that focuses the ions is thus also capable of increasing the density.)

Regarding Claim(s) 17, Fedorov teaches: wherein the pressure within the atmospheric pressure ion guide is 0.2 atm to 2 atm. (Fedorov [0068] – 1 bar is approximately equal to 1 atm.)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M LUCK/Examiner, Art Unit 2881